Pbatt, J.
This is a hard case. It charges the defendant for premises he did not occupy, and which he undoubtedly vacated under the supposition that he had a right so to do, and avoid paying any more rent; but we are unable to say there is any such error of law' or fact as to justify a reversal of the judgment. The finding of the justice upo.n questions of fact from conflicting testimony must stand like the verdict of a jury; and the findings seem io sustain the legal conclusions reached by the justice. The admission of declarations made by the wife did not prejudice the defendant, as a new tenancy could be inferred from the payment of rent by the husband upon the new term. Upon the question of eviction the evidence was conflicting, and the finding of the justice is well sustained by the proof. Judgment affirmed, without costs.
All concur.